ApfletoN, C. J.
The Act of 1871, c. 636, establishing the municipal court for the city of Lewiston, was approved Feb. 17, 1871.
By § 2, the court has “ original and concurrent jurisdiction with the supreme judicial court in all civil actions, when the debt or damages demanded do not exceed one hundred dollars, and the plaintiff or defendant resides in the county of Androscoggin,” except in actions when the title to real estate is in controversy.
In the present case, the plaintiff resides in Androscoggin, and the defendant in Sagadahoc county. The damages demanded were thirty dollars, though the debt claimed was $17.93. It has been repeatedly held that the jurisdiction depends upon the damages demanded. Hapgood v. Doherty, 8 Gray, 373; Ashuelot Bank v. Pearson, 14 Gray, 521. If the defendant desired to raise *24the question of jurisdiction, he should have done it at the commencement, and not at the close of litigation.
By the Act approved Feb. 27, 1872, c. 157, the original, concurrent jurisdiction of the municipal with that of the supreme judicial court, is limited to civil actions to be brought against a resident of Androscoggin county.
This suit was then pending, and was not affected by the Statute, which is prospective in its operation. R. S., c. 1, § 3.
The general rule is that the party prevailing shall recover costs. R. S., c. 82, § 104. This rule obtains except where, by spme special enactment, a different one is established. But none such is shown, except that by § 15 it is provided that “ costs and fees allowed to parties and attorneys in all actions before said court, in which the debt or damage recovered shall not exceed twenty dollars, shall be the same allowed in actions before trial justices, except the plaintiff, if he recover, shall be allowed one dollar for his writ, and the defendant, if he recover, shall be allowed one dollar for his pleadings; but in cases where the amount recovered exceeds twenty dollars, costs and fees shall be the same allowed in the supreme judicial court, except that the defendant, if he recover, shall be allowed two dollars for his pleadings.” No provision is to be found limiting or restricting the plaintiff in a case like the present to quarter costs. It follows, therefore, that the ruling of the presiding justice at nisiprius was correct, and the exceptions must be overruled. ^Exceptions overruled.
Walton, BaRRows, Danforth, and Virgin, JJ., concurred.